Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.


Allowable Subject Matter

Claims 1-17 are allowed.
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (Tilleman et al. (US 20110164221 A1)) does not teach nor suggest in detail the limitations: 

As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “a separation element configured to separate a light flux emitted from a light source into a first polarized light flux having a first polarization state and a second polarized light flux having a second polarization state; and a phase plate configured to change the polarization state of at least one of the first polarized light flux and the second polarized light flux, and wherein the first polarized light flux illuminates the object from a first direction, and the second polarized light flux illuminates the object 
Tilleman et al. (US 20110164221 A1) only teaches: FIG. 1 is a diagram illustrating a side view of one embodiment of an illumination system 100 for efficiently delivering rays from a light source to create an image. In one embodiment, illumination system 100 includes a polarizing beamsplitter 110 that may split a ray emitted from an illumination source 102 into two polarized rays and propagate the two polarized rays towards a target plane 126…¶0020; illumination system 100 includes the illumination source 102, a collimating lens 108, the polarizing beamsplitter 110, a half-wave-plate 116, an imaging lens pair 118, a lens group 120, and a target plane 126. In one embodiment, the illumination source 102 may include any device that emits electromagnetic radiation…¶0021.


Claims 2-17 are allowable due to their dependencies. 
The closest references, Tilleman et al. (US 20110164221 A1) and Jones (US 20110299082 A1) alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886





	
	/MD M RAHMAN/           Primary Examiner, Art Unit 2886